        Case 1:20-cv-03208-JMF Document 20 Filed 05/20/20 Page 1 of 3



                     UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK
IN RE COLUMBIA UNIVERSITY TUITION
REFUND ACTION
                                             Lead Case No. 1:20-cv-3208




    RESPONSE OF DEFENDANT THE TRUSTEES OF COLUMBIA UNIVERSITY
              IN THE CITY OF NEW YORK TO THE COURT’S
          ORDER TO SHOW CAUSE REGARDING PSEUDONYMITY




                                      Roberta A. Kaplan
                                      Gabrielle E. Tenzer
                                      Joshua Matz
                                      KAPLAN HECKER & FINK LLP
                                      350 Fifth Avenue, Suite 7110
                                      New York, NY 10118
                                      212.763.0883
                                      rkaplan@kaplanhecker.com
                                      gtenzer@kaplanhecker.com
                                      jmatz@kaplanhecker.com




May 20, 2020
           Case 1:20-cv-03208-JMF Document 20 Filed 05/20/20 Page 2 of 3



        On April 23, 2020, Plaintiff “Student A” filed this case under a pseudonym without filing

a motion seeking such relief or explaining why it would be appropriate. 1 The next day, this Court

issued an order to show cause (“OSC”) whether Student A should be permitted to remain

pseudonymous. In the OSC, the Court ordered that “Defendant shall file its response by May 8,

2020, or within one week of entering a notice of appearance, whichever is later.” ECF No. 7

(emphasis omitted). Earlier today, counsel for Defendant entered notices of appearance in this

action. Accordingly, Defendant The Trustees of Columbia University in the City of New York

(“Columbia” or “the University”) 2 now respectfully submits this response to the Court’s OSC. 3

        Columbia takes no position—at this preliminary stage of the case—regarding Student A’s

request to proceed under a pseudonym. To be sure, other Columbia students (including both

plaintiffs and third parties) have been granted pseudonymity in actions filed against the University

in this District. But those decisions generally have been limited to cases brought under Title IX

and involving matters of a highly sensitive nature. See, e.g., Doe v. Columbia Univ., 831 F.3d 46

(2d Cir. 2016); Doe v. Trs. of Columbia Univ. in the City of N.Y., No. 19 Civ. 11328 (S.D.N.Y.

Dec. 17, 2019) (Oetken, J.), ECF No. 9; Feibleman v. Trs. of Columbia Univ. in the City of N.Y.,

No. 19 Civ. 4327 (S.D.N.Y. June 8, 2019) (Caproni, J.), ECF No. 43. If Your Honor decides that

Student A’s case may proceed under a pseudonym for the time being, Columbia would eventually

need to learn Student A’s identity in the discovery process to properly defend the case.



1
    As Your Honor knows, this case has been consolidated with Bennett v. Columbia University, No. 20 Civ. 3227
    (S.D.N.Y.), also pending before the Court.

2
    Columbia is incorporated under the name “The Trustees of Columbia University in the City of New York” and is
    therefore the sole defendant in this action.

3
    Columbia is not waiving service of process by appearing in this case or by filing this response in order to address
    preliminary issues relating to pseudonymity. See, e.g., Corporación Mexicana de Mantenimiento Integral, S. de
    R.L. de C.V. v. Pemex–Exploración y Producción, 832 F.3d 92, 101-02 (2d Cir. 2016); Pacnav S.A. v. Effie Bus.
    Corp., No. 06 Civ. 13512, 2010 WL 2102714, at *2 (S.D.N.Y. May 20, 2010).


                                                          1
         Case 1:20-cv-03208-JMF Document 20 Filed 05/20/20 Page 3 of 3



       Finally, Columbia wishes to make one thing absolutely clear: While Student A speculates

in his brief that “he will face substantial retaliation and harassment if his identity is publicly

disclosed,” ECF No. 11 at 9, in no event would Columbia ever harass or retaliate against any

student based on their participation in a lawsuit against the University. Columbia respects and

values its students’ rights of free speech and participation in legal process and would never

penalize any student (including Student A) based on the exercise of those rights.


Dated: May 20, 2020

                                             Respectfully submitted,

                                     By:
                                             Roberta A. Kaplan
                                             Gabrielle E. Tenzer
                                             Joshua Matz
                                             KAPLAN HECKER & FINK LLP
                                             350 Fifth Avenue, Suite 7110
                                             New York, NY 10118
                                             212.763.0883
                                             rkaplan@kaplanhecker.com
                                             gtenzer@kaplanhecker.com
                                             jmatz@kaplanhecker.com

                                             Attorneys for Defendant The Trustees of
                                             Columbia University in the City of New York




                                                2
